         Case 2:19-cv-02105-RSM-MAT Document 50 Filed 01/13/21 Page 1 of 2



1

2                                                             The Honorable Ricardo S. Martinez
                                                              The Honorable Mary Alice Theiler
3

4

5

6

7

8

9                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10

11   PONGSAN LEELAPRAD a/k/a PONG
     SHONG LEE, an individual; and YUNG FU              No. 2:19-cv-02105-RSM-MAT
12   INVESTMENTS LTD., a British Virgin
     Islands corporation,                              STIPULATION AND ORDER FOR
13                                                     VOLUNTARY DISMISSAL
                            Plaintiffs,
14                                                     NOTE ON MOTION CALENDAR:
             v.                                        January 11, 2021
15
     SEA-VAN LLC, a Washington limited
16   liability company; TRANSPACIFIC
     INVESTMENT CORPORATION, a British
17   Virgin Islands corporation; NGIE KIANG
     TIONG, an individual; POLYIELD
18   SUMMIT LLC, a Washington limited
     liability company; and POLYIELD
19   INVESTMENTS, LTD., a British Virgin
     Islands corporation,
20
                            Defendants.
21

22

23                                           STIPULATION
24           The parties, through their respective counsel of record, stipulate and agree, pursuant to
25    Fed. R. Civ. P. 41(a)(1)(A)(ii), that this action should be dismissed without prejudice and
26    without costs to any party.


      STIPULATION AND ORDER
      FOR VOLUNTARY DISMISSAL
                                                                           501 East Pine Street, Suite 201
      NO. 2:19-cv-02105-RSM-MAT – Page 1                                   Seattle, Washington 98122
                                                                           phone 206.516.3800 fax 206.516.3888
        Case 2:19-cv-02105-RSM-MAT Document 50 Filed 01/13/21 Page 2 of 2



1

2

3
            Dated: January 11, 2021.
4

5    YARMUTH LLP                                    SAVITT BRUCE & WILLEY LLP

6    By: s/Christopher Fargo-Masuda                 By: s/Miles A. Yanick (w/permission)
     Matthew A. Carvalho, WSBA #31201               Miles A. Yanick, WSBA #26603
7    Christopher Fargo-Masuda, WSBA #52090          Patrick D. Moore, WSBA #54177
     501 East Pine Street, Suite 201                1425 Fourth Avenue, Suite 800
8
     Seattle, WA 98122                              Seattle, WA 98101
9    Phone: 206.516.3800                            Phone: 206.749.0500
     Email: mcarvalho@yarmuth.com                   Email: myanick@sbwllp.com
10           cfargomasuda@yarmuth.com                        pmoore@sbwllp.com

11   Attorneys for Plaintiffs                       Attorneys for Defendants

12

13

14
                                              ORDER
15
            The parties having stipulated to the entry of an order of dismissal, IT IS HEREBY
16
     ORDERED that all claims raised herein be dismissed without prejudice and without award of
17
     costs or fees to any party.
18

19
            DATED this 13th day of January, 2021.
20

21

22

23
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26


     STIPULATION AND ORDER
     FOR VOLUNTARY DISMISSAL
                                                                       501 East Pine Street, Suite 201
     NO. 2:19-cv-02105-RSM-MAT – Page 2                                Seattle, Washington 98122
                                                                       phone 206.516.3800 fax 206.516.3888
